PER CURIAM.
The plaintiff in error brought to this court, duly-incorporated in a bill of exceptions, all of the evidence adduced on the trial in the court below, and, as his first assignment of error in this court, insists that the court below erred in refusing peremptory instruction to the jury to find thereon a verdict in his favor. A full examination and consideration of this evidence in the light of the pleadings has satisfied a majority of the judges that the evidence warranted and required a verdict in favor of the defendant in error, and that the same as rendered does substantial justice between the parties. It follows that the first assignment of error is not well taken, and that the other assignments, all relating to charges given and refused, need not be, and they are not, considered.
The judgment of the Circuit Court is affirmed.